Citation Nr: 0945081	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-07 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to 
November 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied service connection.

In July 2009, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 

The name used as the primary name in the caption for this 
document matches the name in the claims folder, on the 
Veteran's service records, and was the Veteran's legal name 
until recently.  The Veteran has now submitted evidence of a 
legal name change, effective June 2009 and appears to be in 
the process of seeking a gender change.  The current name 
appears in the A.K.A. field of the caption.  However, for the 
sake of consistency and clarity, the Veteran will be referred 
to with masculine pronouns in this decision as the vast 
majority of the relevant evidence in this case refers to the 
Veteran as such.  


FINDING OF FACT

The Veteran's current diagnosis of posttraumatic stress 
disorder is related to an inservice stressor. 


CONCLUSION OF LAW

The criteria for service connection for posttraumatic stress 
disorder have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.125 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  

Special rules identify the evidence needed to establish 
service connection for PTSD:  (1) medical evidence 
establishing a diagnosis of PTSD made in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed inservice stressor occurred; and (3) medical 
evidence establishing a link between the diagnosed PTSD and 
inservice stressor.  38 C.F.R. § 3.304(f) (specific 
evidentiary rules for PTSD).  

To meet the requirements of 38 C.F.R. § 4.125, a mental 
disorder diagnosis must conform to the Fourth Diagnostic and 
Statistical Manual (DSM-IV) criteria and be supported by the 
findings in the examination report.  The Veteran received 
evaluations and treatment at several medical facilities where 
he was not diagnosed with PTSD.  May 2001 MHC CBOC 
Psychosocial Evaluation (diagnosed with dysthymia and as 
transvestic, with an Axis II diagnosis of borderline 
personality); May 2001 Consulting Psychology, Incorporated 
(CPI) Psychological Examination Report (diagnosed with gender 
identity disorder NOS and dysthymic disorder, with an Axis II 
diagnosis of personality disorder NOS); September 2003 Letter 
from Helmuth Psychological Associates, Inc.; (diagnosed with 
dysthymic disorder and gender identity disorder, with Axis II 
diagnoses of  personality disorder NOS, with borderline and 
paranoid features);  December 2003 Nova Behavioral Health, 
Inc., Intake Assessment and  March 2004 Nova Behavioral 
Health, Inc., Treatment Note (initial diagnostic impressions 
were gender identity disorder and dysthymic disorder, with no 
Axis II diagnosis, but later the diagnosis was changed to 
dysthymic disorder with Axis II diagnosis of personality 
disorder NOS with borderline personality traits); 
January 2004 Psychiatric Evaluation by Dr. Haque (recurrent, 
mild major depressive disorder and gender identity disorder, 
with an Axis II diagnosis of rule out personality disorder);  
February 2002 Discharge Summary from Portage Page Behavior 
Health (diagnosed with dysthymic disorder and generalized 
anxiety disorder with a deferred Axis II diagnosis); but see 
October 2005 VA Consult Request (requesting physician noted 
the Veteran had been diagnosed with PTSD but the criteria 
used to support the diagnosis was not provided); CBH Initial 
Assessment by Psychiatrist Morris (diagnosing General 
Identity Disorder, Dysthymic Disorder, and PTSD).  Those 
medical reports did not contain findings to support the 
diagnosis and thus do not meet the criteria of 38 C.F.R. 
§4.125.  

A VA compensation and pension (C&P) PTSD examination was 
conducted in July 2002.  That examiner diagnosed the Veteran 
with dysthymic disorder, anxiety disorder not otherwise 
specified (NOS) and rule out PTSD.  He made findings with 
respect to the Veteran's mental health.  He explained that 
the Veteran did describe symptoms of PTSD at the examination 
but that his review of the file showed that that Veteran had 
not mentioned those symptoms to other examiners in the past.  
As a result, he stated that he would leave it up to the 
claims board to determine whether the Veteran was credible.  
July 2002 C&P PTSD Exam.  

In November 2005, the Veteran went to the Coleman Behavioral 
Health (CBH) arm of Coleman Professional Services.  He 
underwent a psychological evaluation, including testing done 
by Akron University.  Using the diagnostic criteria of DSM-
IV-TR, the Veteran was diagnosed with: gender identify 
disorder; recurrent, severe major depressive disorder without 
psychotic features; and chronic PTSD, with Axis II diagnosis 
deferred.  He began regular counseling with Ms. Martin.  
January 2006 Letter from Coleman Behavioral Health.  In 
response to actions by the RO or comments by a C&P examiner, 
additional letters were submitted to VA from the Veteran's 
counselor at Coleman Behavioral Health to identify what 
information was used with respect to each of the DSM-IV 
criteria, to address what psychological testing had been 
done, to explain how a diagnosis of PTSD was not inconsistent 
with one of dysthymic disorder or other depression diagnoses, 
and to explain in greater detail what Criterion B information 
she had used in her diagnosis.   May 2006 Letter from CBH; 
January 2007 Letter from CBH; February 2007 Letter from CBH; 
January 2008 Letter from CBH; April 2008 Letter from CBH; 
May 2008 Letter from CBH.  

Although the Veteran had previously been diagnosed with PTSD 
by a psychiatrist in her office (see CBH Initial Assessment 
by Psychiatrist Morris (diagnosing General Identity Disorder, 
Dysthymic Disorder, and PTSD)), the CBH counselor asked a 
psychiatrist in her office to evaluate the Veteran 
independently to see whether he had PTSD.  That psychiatrist 
interviewed him and diagnosed PTSD.  March 2009 Letter from 
CBH (psychiatrist Klimo explains the information she used for 
each of the criteria for a DSM-IV-TR diagnosis of PTSD).  

After the Coleman Behavioral Health diagnosis of PTSD was 
received by VA, another C&P PTSD examination was conducted in 
March 2008.  The C&P examiner reviewed the Veteran's claims 
folder, including VA outpatient treatment notes, private 
treatment notes, and some psychometric testing data from 
May 2001 and January 2007, and she interviewed the Veteran.  
She noted that the Veteran was generally irritable and 
hostile towards her and sometimes vague in responding to 
questions.  She determined that the Veteran manifested some 
symptoms of PTSD, but determined that he did not have any of 
the following symptoms needed for Criterion B-that is, 
recurrent and intrusive distressing recollections, recurrent 
nightmares about the stressor event, acting or feeling as if 
the event were recurring, or intense psychological reactivity 
on exposure to such cues.  She concluded that the Veteran's 
symptoms did not meet the criteria of the DSM-IV for a 
diagnosis of PTSD.  The C&P examiner determined that the 
symptoms and impairments that he was reporting were better 
accounted for by his personality disorder.  March 2008 C&P 
PTSD Exam.  

In response, the Veteran's counselor submitted to VA a 
detailed explanation why she thought the Veteran's symptoms 
met the requirements of Criteria B of the DSM-IV's diagnostic 
criteria for PTSD.  She noted that the Veteran continued to 
verbally endorse, and send written logs of, nightmares 
relating specifically to his re-experiencing the war.  He 
frequently reported feeling "trapped" and "threatened" in 
social situations where he was confronted with men who 
appeared to him to be dangerous and triggered his memories of 
being on his ship and feeling trapped.  And he had ensuing 
anxiety symptoms, consisting of increased heart rate, 
narrowing of vision field, and intense panic feelings.  She 
explained that these symptoms met numbers 4 and 5 of 
Criterion B.  Moreover, while she recognized that the Veteran 
also had diagnoses of a personality disorder and gender 
identity disorder, in her opinion, neither of those diagnoses 
would account for the severity of the anxiety symptoms, 
flashbacks, and nightmares related to his war experiences.  
She concluded that there was no doubt that he continued to 
experience PTSD on a daily basis.  April 2008 Letter from 
CBH.  

The RO asked the VA C&P examiner to issue an addendum to her 
report.  The C&P examiner pointed out that if the Veteran had 
memory difficulties in relating his stressor events, he could 
not be re-experiencing them.  Noting that the Veteran had not 
related any combat-related dreams to her, the C&P examiner 
found it was likely that the Veteran's new report of symptoms 
were given in response to her earlier report and were simply 
a reflection of his pursuit of money and did not necessarily 
reflect an actual change in symptoms.  She stated that the 
Veteran did not seem to be as interested in treatment as much 
as he was interested in receiving a diagnosis of PTSD.  The 
C&P examiner also pointed out that her March 2008 C&P 
examination report was one of nine thorough psychological 
evaluations both in VA and the private sector that did not 
result in a diagnosis of PTSD.  July 2008 Addendum to the 
March 2008 C&P PTSD Examination Report.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  First, the Board 
notes that all of the medical evidence described above was 
produced by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1).  Thus, all 
of the psychological reports are competent medical evidence.  

Moreover, in all but four of the evaluations, the examiners 
were not being asked to determine specifically whether the 
Veteran had PTSD that was related to his military service.  
Only four times has a medical professional evaluated the 
Veteran in order to determine explicitly whether his symptoms 
met the criteria for PTSD and whether the PTSD was related to 
service.  The July 2002 C&P examiner found the Veteran 
related symptoms of PTSD but declined to provide a diagnosis 
more definite than rule out PTSD.  The CBH counselor and CBH 
psychiatrist diagnosed the Veteran with PTSD related to his 
experiences during service.  The March 2008 examiner 
determined that the Veteran's symptoms did not meet the 
diagnostic criteria for PTSD.  

But the March 2008 C&P examination report and addendum 
contains a significant flaw.  The examiner stated that the 
Veteran did not manifest symptoms that met criterion B for 
PTSD, such as recurrent intrusive distressing recollections 
or nightmares about the stressor events.  But she noted that 
the Veteran was hostile towards her and vague in his answers.  
She looked to other documents in the claims folder to 
determine his history of childhood symptoms, military 
service, and medical evaluations.  Yet, she did not address 
at all the Veteran's statements in the record describing his 
nightmares based on how he hid when the ship was firing on 
the enemy and how afraid he was after the ship had been hit 
by incoming rockets and the ship was ordered back into action 
after repairs or the many letters by his counselor who stated 
that he related such nightmares to her via email.  And in 
response to the CBH counselor's letter explaining what facts 
she relied on for criterion B, the C&P examiner suggested 
that the Veteran had changed his story in response to the 
March 2008 C&P examination report.  

The record, however, contains descriptions both of the 
incidents (of hiding during combat and being afraid of being 
hit) and of the Veteran's nightmares that were in the record 
before the March 2008 C&P examination.  See, e.g., March 2008 
Statement by the Veteran (describing events and the fact that 
he had nightmares); July 2006 Statement by the Veteran 
(same); May 2008 Letter from CBH Counselor (describing 
criterion B symptoms); Undated Letter from the Veteran 
(describing experience of June 27, 2007, and the fact that he 
had emails describing hundreds of PTSD-related dreams);  
January 2008 Letter from CBH Counselor (Veteran continues to 
have nightmares and flashbacks which are specifically related 
to his service in the military); November 2007 Addendum to 
CBH Treatment Note by Psychiatrist Morris (review of notes 
from his counselor as well as emails reveal he has been 
traumatized during his time witnessing combat in the war; he 
is persistently re-experiencing and re-living the traumatic 
event with issues of nightmares and dreams, experiencing 
intensive psychological distress, anxiety, etc.).  

And while the records from the Social Security Administration 
were not part of the record when the C&P examiner wrote her 
March 2008 C&P examination report or the July 2008 addendum, 
the treatment records from CBH show that the intervention 
that was a priority in the Veteran's treatment was to 
implement skills to manage intense feelings, nightmares, 
depression, and anxiety.  See CBH Treatment Records from 
June 2006 to March 2008; see also February 2008 Assessment by 
CBH for Social Security (Veteran's PTSD and depression 
continually interfere with work and social functioning); 
May 2007 Quarterly Progress Note by CBH Psychiatrist (he has 
been quite stressed out and has been having nightmares); 
November 2008 Letter from CBH (the Veteran's symptoms include 
intrusive thoughts about abuse and Vietnam and nightmares 
mostly about her Vietnam combat experience, triggered by 
helicopters and people in uniform); March 2009 Assessment by 
CBH Psychiatrist Klimo (Veteran has intrusive thoughts and 
nightmares with the specific content of the combat 
situations).  Thus, the C&P examiner's assumption that the 
Veteran changed his story in response to her report is not 
supported by the record.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993) (a medical opinion based on inaccurate factual 
premise is not probative).  

Nothing on the face of the CBH medical examination reports 
undercuts the credibility of the examiners' conclusions.  To 
the contrary, they provided support from the record for each 
of the facts relied upon to establish the criteria for PTSD.  
And the Veteran's counselor, in particular, provided detailed 
explanations of why she was so definite in her medical 
opinion.  

In the July 2008 addendum report, the C&P examiner correctly 
pointed out that the Veteran has had many psychiatric 
evaluations where mental disorders were diagnosed but PTSD 
was not included in the diagnoses.   But the number of 
diagnoses, while a fact to be considered, is not controlling 
in determining the weight of the evidence.  And she is 
correct that the Veteran has been quite persistent in seeking 
service connection for PTSD.  But given that he had been so 
diagnosed is not an unreasonable position for him to take.  

Here, fewer examiners have diagnosed PTSD than have not.  But 
of the four examiners who were specifically providing 
opinions as to whether the Veteran had a diagnosis of PTSD 
related to military service, three found him to manifest such 
symptoms and even the March 2008 examination report found 
that the Veteran manifested all symptoms except for those 
under criterion B.  Since the first C&P examiner failed to 
provide a definite opinion and the second C&P examiner 
appears to have made an assumption not in the record, the 
Board assigns greater credibility to the CBH examination 
reports.  

When there is an approximate balance of positive and negative 
evidence about a matter in a claim, reasonable doubt should 
be resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Here, the positive and negative evidence 
is approximately in balance.  Resolving reasonable doubt in 
the Veteran's favor, the Board finds that the Veteran has a 
current diagnosis of PTSD that meets the requirements of 
38 C.F.R. § 4.125.  Thus, the first requirement for service 
connection has been met.  

As for the second service connection requirement-credible 
supporting evidence in the record with respect to the claimed 
stressors-the RO conceded the existence of inservice 
stressors based on the Veteran's Combat Action Ribbon.  
38 U.S.C.A. § 1154(b) (in cases where a Veteran asserts 
service connection for injuries or disease incurred or 
aggravated in combat, satisfactory lay or other evidence that 
an injury or disease was incurred or aggravated in combat 
will be accepted as sufficient proof of service incurrence 
provided that it is consistent with the circumstances, 
conditions or hardships of such service even though there is 
no official record of such incurrence or aggravation); 
38 C.F.R. § 3.304(d); Dalton v. Nicholson, 21 Vet. App. 23, 
36-37 (2007).  Given the Veteran's service aboard a ship that 
provided combat support during the Vietnam era, and the 
Veteran's descriptions consistent with such combat support, 
the second requirement for service connection has been met.  

The last service connection requirement is medical evidence 
establishing a link between the diagnosed PTSD and inservice 
stressor.   38 C.F.R. § 3.303(f).  The CBH counselor and 
psychiatrist both connected the Veteran's current PTSD with 
his inservice combat experiences.  Since all three 
requirements have been met on this record, service connection 
is warranted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  




ORDER

Service connection for posttraumatic stress disorder is 
granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


